United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2296
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Ronald James Kies,                      *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 16, 2008
                                Filed: April 21, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Kies (Kies) appeals the 21-month prison sentence the district court1
imposed after revoking his supervised release. For reversal, Kies argues his sentence
is unreasonable because the court failed to consider the 18 U.S.C. § 3553(a) factors
and gave undue consideration to the Guidelines’ policy statements recommending
consecutive sentences in revocation cases. We affirm.




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
       Upon careful review of the revocation hearing transcript, we conclude the
district court properly considered the factors set forth in section 3553(a), including the
recommended Guidelines revocation range, the lenient treatment Kies received for his
repeated past violations, the seriousness of the instant violations, and Kies’s refusal
to conform his conduct to societal norms, see 18 U.S.C. § 3553(a)(1) (nature and
circumstances of offense and history and characteristics of defendant), (a)(2)(A) (need
for sentence imposed to promote respect for law), (a)(2)(C) (need for sentence
imposed to protect public from further crimes of defendant), (a)(4)(B) (applicable
Guidelines or policy statements in case of supervised release violation). Therefore,
we hold the resulting sentence is not unreasonable. See United States v. Larison, 432
F.3d 921, 924 (8th Cir. 2006) (concluding a 60-month sentence imposed upon
revocation of supervised release was not unreasonable where the court considered
repeated violations of supervised release, defendant’s inability to complete drug
treatment programs, and his continuing criminal conduct in the face of leniency from
the probation office).

       We further conclude the district court did not abuse its discretion in making the
21-month sentence consecutive to Kies’s state sentence. See U.S.S.G. § 7B1.3(f)
(declaring the term of imprisonment imposed upon revocation of supervised release
shall be ordered to be served consecutively to any sentence of imprisonment defendant
is serving); United States v. Cotroneo, 89 F.3d 510, 512 (8th Cir. 1996) (stating a
decision to impose a consecutive or concurrent sentence upon revocation of
supervised release is committed to the court’s sound discretion).

      We affirm.
                        ______________________________




                                           -2-